internal_revenue_service number release date index number --------------------------------------- ----------------------------------------------------- --------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number -------------------- refer reply to cc psi b02 plr-112218-05 date july ----------------------------------------------------- --------------------------------------------------- ------------------- --------------------- ---------------------- a b oldco -------------------------------------------- newco llc state date a dear --------------- ------------------- -------- ------ this letter responds to a letter dated date submitted on behalf of oldco by its authorized representative requesting rulings under sec_368 and sec_1361 of the internal_revenue_code the information submitted states that oldco is a state corporation that elected to be an s_corporation effective date currently a owns the shares of oldco and b a’s wife has a community_property interest in the shares for business reasons oldco wants to restructure by undertaking the following transactions a and b will form newco as a state general_partnership newco will file form_8832 entity classification election and elect to be classified as an association_taxable_as_a_corporation for federal income plr-112218-05 tax purposes newco will file form_2553 s_corporation_election to be an s_corporation a and b will partition the outstanding shares of stock in oldco into shares each of separate_property so that each a and b own one-half of oldco as separate_property a and b will contribute all the stock of oldco to newco in exchange for all the interests in newco newco will immediately file a form_8869 qualified_subchapter_s_subsidiary election to elect to have oldco treated as a qualified_subchapter_s_subsidiary qsub within the meaning of sec_1361 newco will form llc a single member state limited_liability_company that is disregarded as an entity separate from newco in accordance with sec_301_7701-3 of the procedure and administration regulations newco will contribute to llc a its stock in oldco oldco will convert from a corporation to a limited_partnership under state law pursuant to this state law conversion llc will be the general_partner of oldco and newco will hold the limited_partnership_interest in oldco stock and other consideration received by each oldco shareholder will be approximately equal to the fair_market_value of the oldco stock surrendered in the proposed transaction additionally a represents that there is no plan or intention by the shareholders of oldco who own percent or more of the oldco stock and to the best of the knowledge of management of oldco there is no plan or intention on the part of the remaining shareholders of oldco to sell exchange or otherwise dispose_of any of the newco stock received in the proposed transaction a the president of oldco represents that the fair_market_value of the newco a further represents that immediately following consummation of the proposed transaction the shareholders of oldco will own all of the outstanding newco stock and will own such newco stock solely by reason of their ownership of oldco stock immediately prior to the proposed transaction newco has no plan or intention to issue additional newco stock following the proposed transaction immediately following consummation of the proposed transaction newco will possess the same assets and liabilities except for assets used to pay expenses_incurred in connection with the proposed transaction as those possessed by oldco immediately prior to the proposed transaction assets used to pay expenses in the aggregate constitute less than one percent of the net assets of oldco at the time of the proposed transaction oldco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in oldco additionally a represents that newco has no plan or intention to reacquire any newco stock issued in the proposed transaction newco has no plan or intention to sell or otherwise dispose_of any of the assets of oldco acquired in the proposed transaction except for dispositions made in the ordinary course of business the liabilities of oldco assumed by newco plus the liabilities if any to which the transferred assets are subject were incurred by oldco in the ordinary course of its business and are associated with the assets transferred following the proposed transaction newco will continue the historic_business of oldco or use a significant portion of oldco’s historic_business_assets in a business the shareholders of oldco will pay their respective expenses if plr-112218-05 any incurred in connection with the proposed transaction oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 a represents that newco’s election under sec_301_7701-3 to be treated as an sec_1361 defines the term small_business_corporation to mean a sec_368 provides that the term reorganization means among other sec_1361 identifies an ineligible_corporation as any corporation which is sec_1361 defines an s_corporation as a small_business_corporation for association_taxable_as_a_corporation will be effective as of the date of the formation of newco such that newco will never exist as a partnership for federal tax purposes things a mere change in identity form or place of organization however effected which an election under sec_1362 is in effect domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock a a financial_institution which uses the reserve_method of accounting for bad_debts described in sec_585 b an insurance_company subject_to tax under subchapter_l c a corporation to which an election under sec_936 applies or d a disc or former_disc ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub separate corporation and that all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation corporation may elect to treat an eligible subsidiary as a qsub sec_1_1361-3 provides guidance on when a qsub election will be effective corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or sec_1361 defines a qsub as a domestic_corporation which is not an sec_301_7701-3 provides that a business_entity that is not classified as a sec_1361 provides that generally a qsub shall not be treated as a sec_1_1361-3 of the income_tax regulations provides that an s plr-112218-05 a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that in the absence of an election to be classified as an association a domestic eligible_entity with a single member will be disregarded as an entity separate from its owner if it has a single owner based solely on the facts and representations submitted we conclude that newco will be eligible to elect to be an s_corporation additionally oldco is eligible to be a qsub furthermore based solely on the facts and representations submitted we conclude that the proposed transaction will qualify as a reorganization described in sec_368 oldco and newco will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by oldco upon the exchange of its assets and liabilities for newco stock sec_361 and sec_357 newco will not recognize any gain_or_loss on the receipt of the assets and liabilities of oldco in exchange for the newco stock sec_1032 the basis of the oldco property in the hands of newco will be the same as the basis of the assets in the hands of oldco immediately prior to the proposed transaction sec_362 additionally newco’s holding_period of the assets it holds as a result of the proposed transaction will include the period during which such assets were held by oldco sec_1223 each oldco shareholder’s holding_period in newco stock received will include the period during which the shareholder held the oldco stock exchanged therefore provided the oldco stock surrendered was held by such shareholder as a capital_asset on the date of the exchange sec_1223 the oldco shareholders will not recognize any gain_or_loss on the exchange of their oldco stock for newco stock sec_354 the basis of the newco stock received by each oldco shareholder will be the same as such shareholder’s basis in the oldco stock surrendered in the exchange sec_358 for the purposes of sec_381 newco will be treated as if there had been no reorganization accordingly the taxable_year of oldco shall not end on the effective date of the proposed transaction sec_1_381_b_-1 federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether oldco is a valid s_corporation prior to the proposed transactions furthermore no opinion is expressed on the effect that any modifications in newco’s partnership_agreement would have under sec_1361 except as specifically set forth above no opinion is expressed concerning the this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-112218-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to oldco’s authorized representative sincerely j thomas hines chief branch associate chief_counsel passthroughs special industries enclosure copy of letter copy for sec_6110 purposes
